DETAILED ACTION
	This Office Action is in response to Amendments and Applicant’s arguments submitted on August 4, 2021 for Application# 16/384,157.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 6 are amended.
No claims are newly added.
No claims are canceled.

Examiner’s Remarks regarding Applicant’s response
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner considers argument in pages 8-9 remarks regarding independent claims 1, 8 and 15 are persuasive. Examiner considered Terminal Disclaimer filed by the applicant to overcome Obvious Double Patenting rejection. Examiner believes the specifically the invention to solve the problem of formulating a topic for a publication based on criteria including a frequency of occurrence of the keywords in the parsed communications, a threshold level of the indications of sentiment that appear in the parsed communications, and/or a number of the communications containing one or more of the keywords having corresponding timestamps that fall within a threshold period of time.
parsing network communications conducted among users wherein the network communications comprise a dialog-based communication generated by a sender and dialog- based response communications received from recipients in reply to the communication generated by the sender; 
identifying keywords and indications of sentiment from the parsed communications, wherein the indications of sentiment are identified from the dialog-based response communications and reflect a reaction to content expressed in the dialog-based communication generated by the sender;
determining a focus of the communication generated by the sender based on the keywords identified from the parsing; 
formulating for display a topic for a publication based on criteria including a frequency of occurrence of one or more of the keywords in the parsed communications, a threshold level of the indications of sentiment that appear in the parsed communications, and a number of the communications containing one or more of the keywords; and 
displaying as selectable the topic in response to formulation of the topic for publication based on the threshold level of the indications of sentiment" is considered in view of USPTO Guidelines.

As maintained by the Examiner, the combination of elements as currently amendments in claims 1, 8 and 15 are not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, parsing network communications conducted among users wherein the network communications comprise a dialog-based communication generated by a sender and dialog- based response communications received from recipients in reply to the communication generated by the sender; 
identifying keywords and indications of sentiment from the parsed communications, wherein the indications of sentiment are identified from the dialog-based response communications and reflect a reaction to content expressed in the dialog-based communication generated by the sender;
determining a focus of the communication generated by the sender based on the keywords identified from the parsing; 
formulating for display a topic for a publication based on criteria including a frequency of occurrence of one or more of the keywords in the parsed communications, a threshold level of the indications of sentiment that appear in the parsed communications, and a number of the communications containing one or more of the keywords; and 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159